Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: The examiner of record has changed.

DETAILED ACTION

CLAIM STATUS

Claims 1-11 are currently under examination herein.

Priority
The present application was filed on 06/03/2019 and is a DIV of 15/105,420, filed 06/16/2016, now 10,345,299.  Acknowledgment is also made of applicant's claim for foreign priority since parent application 15/105,420 claims foreign priority under 35 U.S.C. 119(a)-(d) to Application No. JP 2013-261824, filed on 12/18/2013 in Japan.
Acknowledgment is also made of priority of the parent application 15/105,420, as a proper National Stage (371) entry of PCT Application No. PCT/JP2014/083460, filed 12/17/2014. As such, the effective filing date of claims 1-11 is 17 December 2014.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on 06/03/2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered in full. A signed copy of list of references cited from the/each IDS is included with this Office Action.

	
	
Drawings
The drawings filed 06/03/2019 have been accepted 

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities: 
Claim 3 recites “the step” in lines 2 and 8 which should apparently read --a step-- as there are no previous steps of contacting the milk with a test strip or flowing the milk in claims 3 or 1. 
--. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 7, 8 and 9 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Mach et al. (US 2010/0099115 A1).

Regarding claims 1, 2, 7, and 8, Mach et al. teaches:

Mach et al. further teaches that:
“methods of the present invention include lysing the cells in the test sample” where lysing comprises “contacting the cells with a lysing agent” where the lysing agent comprises lysozyme (e.g. [0052], [0054]) (i.e. mixing sample with a lysis agent containing lysozyme); and 
that “the test sample can be prepared using a wide variety of means well-known to those of skill in the art. For example, the sample could be disrupted to make available for analysis an analyte characteristic of the specific microorganism of interest using various chemical reagents, which can include one or more components.” ([0051]);
where components comprise a lysing agent comprising lysozyme ([0052]) as well as other lysing agents which comprise salts (e.g., chaotrophic salts), solubilizing agents (e.g., detergents) (i.e. surfactants as in claim 1), reducing agents, acids, and bases ([0055]); and that suitable surfactants can be nonionic, anionic, cationic, or zwitterionic (i.e. a nonionic surfactant, as in claim 1) (i.e. an ionic surfactant, as in claim 1) (i.e. ionic surfactant is an anionic surfactant, as in claim 8) (e.g. [0066]). 
Mach explicitly teaches that “Various combinations of such lysing agents and methods can be used if desired” ([0056]) and as noted above that “the sample could be disrupted using various chemical reagents, which can include one or more components” ([0051]). These teachings, that a sample (which comprises milk) may be processed with combinations of lysing agents where lysing agents comprise lysozyme, and nonionic surfactants, and ionic surfactants 

 Mach also teaches that “methods of the present invention can further include analyzing the sample for an internal cell component” ([0043]) where the bacteria is lysed ([0052]  [0054]) (which reads on the recitation of “a specific substance derived from the inside of the coliform bacteria and released by lysis”, as in claim 1). 

Mach further teaches that the method comprises detection by an immunochromatographic device, for example “the present invention provides a method of analyzing a sample for a bacterium, the method comprising: providing a sample suspected of including one or more analytes characteristic of a specific bacterium; providing an analyte-binding material comprising antibodies having specificities for analytes characteristic of the specific bacterium; providing an immunochromatographic device (preferably a lateral flow device) comprising a sample capture zone; providing contact between the sample, the analyte-binding material, and the sample capture zone of the immunochromatographic device; and analyzing for the presence or absence of the specific bacterium.” ([0007], also [0008]-[0013], [0092]) (i.e. detecting a specific substance derived from the inside of the coliform bacteria and released by lysis, as in claim 1) (i.e. performed by an immunochromatographic method, as in claim 2). 

Regarding claim 9, Mach teaches that the anionic surfactant comprises sds (i.e. the anionic surfactant comprises an alkyl sulfate) (e.g. [0017]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as obvious over Mach et al. (US 2010/0099115 A1) in view of Maehana et al. (JP 2012122921A) (for pagination and translation see attached document).

Mach et al. teaches, as discussed above, that the method comprises detection by an immunochromatographic device, for example “the present invention provides a method of analyzing a sample for a bacterium, the method comprising: providing a sample suspected of including one or more analytes characteristic of a specific bacterium; providing an analyte-binding material comprising antibodies having specificities for analytes characteristic of the specific bacterium; providing an immunochromatographic device (preferably a lateral flow device) comprising a sample capture zone; providing contact between the sample, the analyte-binding material, and the sample capture zone of the immunochromatographic device; and analyzing for the presence or absence of the specific bacterium.” ([0007], also [0008]-[0013], [0092]) (i.e. a step of contacting the milk containing the specific substance with a test strip having a first part directed to the specific substance), where the capture region reads on a second part (i.e. a second part disposed downstream from the first part, on which a second antibody directed to the specific substance is immobilized) (i.e. a second part disposed downstream from the first part, on which 
Mach does not explicitly teach that the first part retains a labeled first antibody directed to the specific substance; and a third part disposed upstream from the first part or the second part and having voids enabling removal of milk fat globules contained in the milk, at the third part (as in claims 3 and 4); a third part is constituted by two or more kinds of members having voids (as in claim 5); a first member disposed downstream and a second member disposed upstream, and retention particle size of the second member is larger than retention particle size of the first member (as in claim 6).

However, Maehana et al. teaches: 
An immunochromatographic method for detecting a specific substance in milk, comprising: 
a test strip; 
a labeled first antibody against the specific substance or a first part in which the labeled specific substance is retained, a second antibody linked downstream of the
first part and against the specific substance for a test strip having an immobilized second part and a third part connected to the first part or upstream of the second part
and having a cavity capable of removing milk fat globules in the milk; and 
(2) flowing the milk to the second portion or downstream thereof, and detecting with the label at the second portion or downstream thereof (e.g. Pg. 2, ¶5, ¶8); 
(i.e. a step of contacting the milk containing the specific substance with a test strip having a first part directed to the specific substance) (i.e. a second part disposed downstream from the first part, on which a second antibody directed to the specific substance is immobilized) 

Maehana et al. also teaches: 
that the material used for the third part comprises voids that can remove milk fat globules contained in the milk. The third part needs to be arranged on the upstream side of the second part made of a porous membrane having a pore size of several 10 to several 100 nm, and is a position where the sample solution can first contact and pass through. It is preferable that the first portion is disposed on the upstream side.

Maehana et al. further teaches that for the third part, only a material having a specific retention particle size may be used, and in order to increase the separation efficiency of milk fat globules, particles having a large retention particle size may be used in a stepwise manner (e.g. Pg. 2 ¶s 5-11) (i.e. the third part is constituted by two or more kinds of members having voids that can remove milk fat globules of different particle sizes) (as in claim 5); (i.e. a first member disposed downstream and a second member disposed upstream, and retention particle size of the second member is larger than retention particle size of the first member) (as in claim 6).

Therefore, it would have been prima facie obvious at the time of the invention, for one of ordinary skill in the art to combine the teaching of Mach et al. that the methods comprise analysis of samples comprising milk and detection with an immunochromatographic lateral flow assay, and the teaching of Maehana et al. that the lateral flow assay for detection of milk samples which comprises that the first part retains a labeled first antibody directed to the st ¶, last line), and also that the device configurations solve a problem that “in the case of raw milk, there are a large number of milk fat globules having a particle size of about 1 to 10 um” “As a result of intensive studies to solve the above-mentioned problems, the present inventors have trapped milk fat globules in milk on the upstream side of the test piece used in the immunochromatographic method, thereby immunochromatographically analyzing a specific substance in the milk.” (Pg. 2, 3rd ¶ last 2 lines - 4th ¶).
One would have had a reasonable expectation of success in combining the teaching of Mach et al. that the methods comprise analysis of samples comprising milk and detection with an immunochromatographic lateral flow assay, and the teaching of Maehana et al. that the lateral flow assay for detection of milk samples which comprises that the first part retains a labeled first antibody directed to the specific substance; and a third part disposed upstream from the first part or the second part and having voids enabling removal of milk fat globules contained in the milk, at the third part (as in claims 3 and 4), because the components are components that are known to work in a lateral flow assay, and as the references teach can work when integrated on the lateral flow assay. One would have similarly had a reasonable expectation of 


Claims 11 is rejected under 35 U.S.C. 103 as obvious over Mach et al. (US 2010/0099115 A1).

Mach et al. teaches as discussed suppra anionic and nonionic surfactants. Mach doesn’t explicitly teach that the final concentration of lysozyme is not lower than 0.1 mg/ml and not higher than 200 mg/ml, as in claim 11. 
However, Mach et al teaches that the lysis reagents comprise lysozyme as well as other lytic reagents such as lysostaphin (e.g. [0014]), and that for example the lysis reagent lysostaphin may be used at a concentration comprising 1 mg/mL.  (Table 1, [0117])

Reagent

Final Concentration
Vol.
Time
Container
Reagent
(mg/mL)
(ML)
(min)



Tube
Bacterio-
Lysostaphin (1.0)
5
150

lytic
Trehalose (4.18)



















Therefore, it would have been prima facie obvious at the time of the invention, for one of ordinary skill in the art to combine the teaching of Mach et al. that the lysis agents comprise 
The skilled artisan would have expected success in substituting lysostaphin, as taught by Mach, with the known enzymatic lytic reagent lysozyme, also as taught by Mach because Mach teaches that both lytic agents are effective at cell lysis. The skilled artisan could have substituted one compound for another because Mach et al.  teaches that the compounds were both known to be suitable for application to lysing of cells. The person of ordinary skill in the art would have found it obvious to make the substitution and the results would have been reasonable to predict because ordinarily skilled artisans would have predicted that lysozyme would be an effective lytic reagent based on the compounds’ shared activity.

Mach also teaches that concentrations of anionic surfactants and enzymatic lysing agents may be optimized in the reactions (e.g. [0119] [0120] [0013]), it would have been further obvious to optimize the concentrations of the surfactants and enzymatic lysing agents in order to arrive at the optimum concentrations in order to have a functioning lysis reaction. Routine optimization of the lysis solutions as taught by Mach et al.  where the lysis reagents taught comprise both lysostaphin, and the well-known enzymatic lytic reagent lysozyme, would have led to the claimed concentration because Mach et al. teaches the application of the lysostaphin reagent at a concentration of 1 mg/ml and a working example of this concentration suggests that experimenting with other enzymatic lytic reagents, such as lysozyme at the same concentration range would have a reasonable expectation of success. The person of ordinary  Mach et al. teaches that lysostaphin can work at the taught concentration and that therefore performing lysis reactions with other lytic reagents such as lysozyme and optimizing the concentrations would be an effective solution.



Claim 10 is rejected under 35 U.S.C. 103 as obvious over Mach et al. (US 2010/0099115 A1) in view of ispyBio (Western blot protocol- Cell Lysis Buffers, 2011).

Mach et al. teaches as discussed suppra anionic and nonionic surfactants. Mach doesn’t explicitly teach that the final concentration of the anionic surfactant is
not lower than 0.01 % and not higher than 0.15%, as in claim 10. 
However, Mach et al teaches that concentrations of anionic surfactants may be optimized in the reactions (e.g. [0119] [0120] [0013]), the teachings of Mach as discussed in detail above (see § 102 rejection for detailed analysis), demonstrate that in preparing a lytic solution, for example the solution comprises an enzymatic lysis reagent and Sodium Dodecylsulfate (sds) (i.e. an anionic surfactant) which may be prepared at 13.33 (mg/mL) at 15 mL and further diluted in the liquid sample which may have for example (80-120 mL) (e.g. [0117], [0120]).  
Although the reference does not exemplify the claimed concentration of “in the step of mixing the lysis agent with the milk to lyse the bacteria existing in the milk, final concentration of the anionic surfactant is not lower than 0.01 % and not higher than 0.15%”, Mach teaches testing an amount of sds diluted in a sample to yield a diluted surfactant in lytic reagent dilution experiments.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize  result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the claimed diluted concentrations, it would have been obvious to arrive at dilutions as claimed out of the course of routine optimization, by optimizing within conditions taught by the prior art in order to effectively lyse bacteria as per the reference teachings, so that appropriate analysis of the sample may be made in order to identify pathogens causing a wide spectrum of infections (as taught by Mach [0003]) and because Mach also teaches that “Current techniques for the detection of microbes, particularly bacteria resistant to antibiotics, are generally time consuming and typically involve culturing the bacteria in pure form” (Mach [0004]). Whereas, lysing the bacteria found in the liquid sample in order to assay for the bacteria, would be advantageous and therefore efficient lysis is a desirable process step.
In particular, Mach as above teaches that surfactants are solubilizing agents (e.g., [0059]), and can be combined with the sample and the enzymatic lysing agent ([0064).
Furthermore, as exemplified by ispyBio Western blot protocol- Cell Lysis Buffers, it is known in the art that cell lysis buffers comprise solutions wherein compositions comprise: 

0.1 % SDS (i.e. an anionic surfactant) (i.e. final concentration of the anionic surfactant is not lower than 0.01 % and not higher than 0.15%) as in claim 10. (e.g. Tris-Triton buffer section, and RIPA buffer section).

Accordingly, it would have been obvious to arrive at the claimed concentration dilutions and to have a step where “in the step of mixing the lysis agent with the milk to lyse the bacteria existing in the milk, final concentration of the anionic surfactant is not lower than 0.01 % and not higher than 0.15%” by optimizing within conditions taught by the prior art and within ranges of surfactant concentrations well-established in the prior art, as taught by Mach et al (e.g. [0119] [0120] [0013]) and ispyBio Protocols (e.g. Tris-Triton buffer section, and RIPA buffer section) in order to lyse the bacteria in the samples for assessment of disease so that subjects’ lives could be saved by appropriate therapeutic intervention.

Furthermore, routine optimization of the taught components of lytic solutions taught by Mach et al, in particular of the taught lytic reagents, anionic surfactants, and non-ionic surfactants,  would have led to the claimed range of at a final concentration of the anionic surfactant is not lower than 0.01 % and not higher than 0.15%, with a reasonable expectation of success because Mach et al. teaches formulating lytic solutions by experimentation, such as for example the taught solution comprising sds, and lytic enzyme, at workable concentrations.  The person of ordinary skill in the art would have found it obvious to optimize all of the  for example ispyBio teaches that it is well known in the art that effective lytic reagents for experiments comprise a final working and successful concentration of the anionic surfactant and of the non-ionic surfactant, as ispyBio teaches for example that experimental solutions comprise: 
1 % Triton-X (i.e. a non-ionic surfactant) (e.g. Tris-Triton buffer section) and 0.1 % Triton-X (e.g. RIPA buffer section) (i.e. final concentration of the nonionic surfactant is not lower than 0.03% and not higher than 10% as relevant to claim 11)
0.1 % SDS (i.e. an anionic surfactant) (i.e. final concentration of the anionic surfactant is not lower than 0.01 % and not higher than 0.15%) as in claim 10. (e.g. Tris-Triton buffer section, and RIPA buffer section). 
Therefore, a skilled artisan would have a reasonable expectation of success at arriving at a solution with reagents at the claimed ranges without undue experimentation, because the claimed ranges exist in established protocols for cell lysis, as taught by ispyBio.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
 Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,908,160 B2 in view of Mach et al. (US 2010/0099115 A1).

Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. US 10,908,160 B2 also recites in claims:
1. A lysis agent for lysing a bacterium contained in milk, comprising:
lysozyme, and
a nonionic surfactant, wherein final concentration of the nonionic surfactant is 0.03% or higher and not higher that 3% when the lysis agent is mixed with milk (as in instant claims 1 and 11)
2 and 6. The nonionic surfactant comprises a polyoxyethylene alkyl phenyl ether (as in instant claim 9)

4.  the lysis agent according to claim 1, and
an immunochromatographic device for detecting a specific substance contained in milk, wherein the immunochromatographic device comprises a test strip having
a first part retaining a labeled first antibody directed to the specific substance, or the specific substance that is labeled,
a second part disposed downstream from the first part, on which a second antibody directed to the specific substance is immobilized, and
a third part disposed upstream from the first part or the second part and having voids enabling removal of milk fat globules contained in the milk. (as in instant claim 3)
5. A composition for detecting a bacterium, comprising:
lysozyme, a nonionic surfactant with concentration being 0.03% or higher and not higher that 3%, and milk containing a bacteria. (as in instant claims 1 and 11)
The claims of the reference patent differ from the instant claims in that they do not recite that the lysis composition comprises an ionic surfactant or that the bacteria is a coliform bacteria.

However, Mach et al. teaches: Methods of preparing a sample, particularly for analyzing a sample for a microorganism (i.e. bacteria) of interest based on analysis of one or more analytes characteristic of the microorganism of interest (e.g. [0037]) (i.e. a method for detecting a substance in a sample) where the sample comprises milk (e.g. test sample comprises milk [0044]) and the microorganism comprises bacteria comprising gram-negative bacteria, in particular E. coli (i.e. coliform bacteria, as in instant claim 1) (e.g. [0039]) (which reads on a method for detecting coliform bacteria contained in milk); 

“methods of the present invention include lysing the cells in the test sample” where lysing comprises “contacting the cells with a lysing agent” where the lysing agent comprises lysozyme (e.g. [0052], [0054]) (i.e. mixing sample with a lysis agent containing lysozyme); and 
that “the test sample can be prepared using a wide variety of means well-known to those of skill in the art. For example, the sample could be disrupted to make available for analysis an analyte characteristic of the specific microorganism of interest using various chemical reagents, which can include one or more components.” ([0051]);
where components comprise a lysing agent comprising lysozyme ([0052]) as well as other lysing agents which comprise salts (e.g., chaotrophic salts), solubilizing agents (e.g., detergents) (i.e. surfactants as in instant claim 1), reducing agents, acids, and bases ([0055]); and that suitable surfactants can be nonionic, anionic, cationic, or zwitterionic (i.e. a nonionic surfactant, as in instant claim 1) (i.e. an ionic surfactant, as in instant claim 1) (i.e. ionic surfactant is an anionic surfactant, as in instant claim 8) (e.g. [0066]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to combine the disclosure of the ‘160 Patent, which discloses methods and devices for cell lysis and analysis of milk samples comprising lytic solutions, with the teachings of Mach et al., who teach lytic methods for bacteria detection in milk , and that bacteria analyzed in milk comprise Streptococcus which is a coliform bacteria, and where the lysis reagents comprise an ionic surfactant, in order to arrive at an assay for bacteria in milk samples comprising the analysis of coliform bacteria, with the lytic solutions comprising an ionic surfactant, because Mach explicitly teaches that “Various combinations of such lysing agents and methods can be used if desired” ([0056]) and as noted above that “the sample could be disrupted using various chemical reagents, which can include one or more components” ([0051]). One would have been motivated to combine the disclosure of the conflicting Patent, with the teachings of Mach, 

One would have had a reasonable expectation of success in combining these teachings, that a sample (which comprises milk) may be processed with combinations of lysing agents where lysing agents comprise lysozyme, nonionic surfactants, and ionic surfactants (such as an anionic surfactant) in order to lyse the microorganism with known lytic solutions, because Mach teaches that lytic components comprise a lysing agent comprising lysozyme ([0052]) as well as other lysing agents which comprise solubilizing agents (e.g., detergents) (i.e. surfactants as in claim 1), and that suitable surfactants can be nonionic, anionic, cationic, or zwitterionic (i.e. a nonionic surfactant, as in claim 1) (i.e. an ionic surfactant, as in claim 1) (i.e. ionic surfactant is an anionic surfactant, as in claim 8) (e.g. [0066]). These reagents are the same type of reagents as disclosed in the conflicting patent, lysing agents comprising enzymatic lysing agents such as lysozyme, and surfactants. These types of reagents, taught by both the conflicting Patent and the prior art, are known lysing agents which are known to effectively cause cell lysis with not only a reasonable expectation of success but also a well-established expectation of success.  

Mach et al. (US 2010/0099115 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. US 10,545,146 B2 also recites in claims:
An additive solution comprising a lytic enzyme or a surfactant, and
an immunochromatographic device, wherein the device comprises a test strip having:
a first part retaining a labeled first antibody directed to a specific substance or retaining the specific substance that is labeled,
a second part disposed downstream from the first part, on which a second antibody directed to the specific substance is immobilized, and
a third part disposed upstream from the second part and having voids enabling removal of milk fat globules contained in milk, wherein the third part is constituted by a first member disposed downstream and a second member disposed upstream, 
wherein the additive solution can lyse the bacterium in milk to release the specific substance from the bacterium (as in instant claims 1, 3, 5)
The bacterium is Escherichia coli or Staphylococcus aureus (i.e. bacteria is coliform bacteria, as in instant claim 1)


The claims of the reference patent differ from the instant claims in that they do not recite that the surfactants comprise an ionic surfactant and a nonionic surfactant. 

	However, Mach et al. further teaches: “methods of the present invention include lysing the cells in the test sample” where lysing comprises “contacting the cells with a lysing agent” 
that “the test sample can be prepared using a wide variety of means well-known to those of skill in the art. For example, the sample could be disrupted to make available for analysis an analyte characteristic of the specific microorganism of interest using various chemical reagents, which can include one or more components.” ([0051]);
where components comprise a lysing agent comprising lysozyme ([0052]) as well as other lysing agents which comprise salts (e.g., chaotrophic salts), solubilizing agents (e.g., detergents) (i.e. surfactants as in instant claim 1), reducing agents, acids, and bases ([0055]); and that suitable surfactants can be nonionic, anionic, cationic, or zwitterionic (i.e. a nonionic surfactant, as in instant claim 1) (i.e. an ionic surfactant, as in instant claim 1) (i.e. ionic surfactant is an anionic surfactant, as in instant claim 8) (e.g. [0066]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to combine the disclosure of the ‘146 Patent, which lytic solutions and devices for analysis of bacteria in milk, with the teachings of Mach et al., who teach lytic methods for bacteria detection in milk , and where the surfactant lysis reagents comprise an ionic surfactant and a nonionic surfactant, in order to arrive at an assay for bacteria in milk samples comprising a lytic solution comprising  an ionic surfactant and a nonionic surfactant, because Mach explicitly teaches that “Various combinations of such lysing agents and methods can be used if desired” ([0056]) and as noted above that “the sample could be disrupted using various chemical reagents, which can include one or more components” ([0051]). One would have been motivated to combine the teachings in order to have the lytic reagents comprise an ionic surfactant and a nonionic surfactant, because Mach teaches that surfactants provide an effective lysis of cells. 

One would have had a reasonable expectation of success in combining these teachings, that a sample (which comprises milk) may be processed with combinations of lysing agents where 
This is a nonstatutory double patenting rejection.
 


Claims 1-6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,345,299 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. US 10,345,299 B2 also recites in claims:
1. A method for lysing cells of gram-negative coliform bacteria contained in milk, which comprises
a) mixing a lysis agent containing lysozyme, an ionic surfactant, and a nonionic surfactant with the milk in which the cells of the gram-negative coliform bacteria are existing, and
b) allowing the lysis agent to lyse the cells of the gram-negative coliform bacteria, and further allowing the lysed cells of the gram-negative coliform bacteria to release a specific substance existing in the inside of the cells of the gram-negative coliform bacteria to the milk, and

2. the ionic surfactant is an anionic surfactant (as in instant claim 8)
3. the anionic surfactant comprises an alkyl sulfate; and/or
the nonionic surfactant comprises a polyoxyethylene alkyl phenyl ether. (as in instant claim 9)
4. in the step of mixing the lysis agent with the milk to lyse the bacteria existing in the milk, final concentration of the anionic surfactant is not lower than 0.01% and not higher than 0.15%. (as in instant claim 10)
5. in the step of mixing the lysis agent with the milk, final concentration of lysozyme is not lower than 0.1 mg/ml and not higher than 200 mg/ml; and/or
in the step of mixing the lysis agent with the milk, final concentration of the nonionic surfactant is not lower than 0.03% and not higher than 10%. (as in instant claim 11)
6. A method for detecting a specific substance released from cells of gram-negative coliform bacteria contained in milk, which comprises:
the steps of a), b), and c) defined in claim 1, and further comprises:
detecting the specific substance released from the inside of the lysed cells of the gram-negative coliform bacteria. (as in instant claim 1)
7. the detecting step is performed by an immunochromatographic method (as in instant claims 2 and 3)
8. the immunochromatographic method comprises: (1) contacting the milk containing the specific substance with a test strip having a first part retaining a labeled first antibody directed to the specific substance, or the specific substance that is labeled, a second part disposed downstream from the first part, on which a second antibody directed to the specific substance is immobilized, and a third part disposed upstream from the first part or the second part and having voids enabling removal of milk fat globules contained in the milk, at the third part or a part existing upstream therefrom, and (2) flowing the milk up to the second part or a part 
9. the labeled first antibody directed to the specific substance is retained in the first part (as in instant claim 4)
10. the third part is constituted by two or more kinds of members having voids that can remove milk fat globules of different particle sizes, respectively (as in instant claim 5)
11. the third part is constituted by a first member disposed downstream and a second member disposed upstream, and retention particle size of the second member is larger than retention particle size of the first member (as in instant claim 6)
	
This is an anticipatory nonstatutory double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. US 10,345,299 B2 recites conflicting and overlapping subject matter. 


Pertinent Prior Art

Shi et al. (“Effect of anionic–nonionic-mixed surfactant micelles on solubilization of PAHs” Journal of the Air & Waste Management Association 63 (2013) 694–701 DOI: 10.1080/10962247.2013.778918).

Shi et al. teaches: “Compared with single-surfactant solution, the mixed surfactant solution has lower surface/interfacial tensions and critical micelle concentration (CMC). Synergistic behavior was considered when anionic and nonionic surfactants were mixed (Parekh et al., 2011; Zhu and 
respectively. The optimum mixed micelles of the anionic and nonionic surfactants (SDS-TX100; 1:9) had lower polarity and higher aggregation number solubility enhancement of phenanthrene (Phe), fluoranthene (FLT), and benzo[a]pyrene (BaP) in water by the single anionic surfactant sodium dodecyl sulfate (SDS), single nonionic surfactant Triton X-100 (TX100), and mixed surfactant solution (SDSTX100) with varying proportions and the synergism mechanism were investigated in detail. Solubilization of phenanthrene was greatly enhanced either by SDS or by TX100. The sequence of solubilization for different mixed-surfactant solutions or surfactant solutions was SDS-TX100 (1:9, liquid mass ratio) > TX100 > SDS-TX100 (2:8) > SDS-TX100 (3:7) > SDS-TX100 (4:6) > SDSTX100(1:1) > SDS-TX100 (7:3) > SDS when the concentrations 
CMC of the mixed surfactant solute on and the increase of the molar solubilization ratio (MSR) of the solution. The linear relationship between the solubility values of three targets polycyclic aromatic hydrocarbons (PAHs) and the polarities of the microenvironments of pyrene with SDS-TX100 mixtures has been demonstrated, with a linear regression coefficient of 0.7331, 0.7658, and 0.8669, respectively. The optimum mixed micelles of the anionic and nonionic surfactants (SDS-TX100; 1:9) had lower polarity and higher aggregation number.” (Pgs. 694-700)


Nazari et al. (“Classifying Surfactants with Respect to Their Effect on Lipid Membrane Order” Biophysical Journal Volume 102 February 2012 498–506)
Nazari et al. teaches that “Micelle-forming surfactants induce curvature stress in membranes that causes disordering and, finally, lysis.”


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631